224 F.3d 1243 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Alberto Rodriguez JIMINEZ, Defendant-Appellant.
No. 98-5063.
United States Court of Appeals, Eleventh Circuit.
Aug. 29, 2000.Sept. 11, 2000.

[Copyrighted Material Omitted]
Appeal from the United States District Court for the Southern District of  Florida.(No. 96-14015-CR-EBD), Kenneth L. Ryskamp, Judge.
Before TJOFLAT, MARCUS and CUDAHY*, Circuit Judges.
CUDAHY, Circuit Judge:


1
A federal jury convicted Alberto Jimenez of knowingly and intentionally  conspiring to possess with intent to distribute methamphetamine in violation of  21 U.S.C.  846. The district court sentenced Jimenez to 262 months in prison.  Prior to the trial, Jimenez had moved to suppress, on various grounds, evidence  obtained through a wiretap and by the search of his residence. These motions  were denied. Jimenez appeals both the denial of these suppression motions and  his sentence. We affirm

I. Facts and Disposition Below

2
In early March of 1995, the United States Customs Service commenced an  investigation, in conjunction with the Highlands County Sheriff's Office and  other law enforcement agencies, of the importation of methamphetamine from  Mexico. That investigation led them to suspect Alberto Jimenez, who during the  time of the investigation was living with his girlfriend Mary Evelyn Sims. From  May 11 to May 31, 1995, the agents and police maintained a valid wiretap on the  telephone line at 902 West Prairie Street in Avon Park, Florida. Jimenez and  Sims lived at that address, and the investigating officers intercepted about  1200 of their conversations.


3
On May 27, 1995, the police arrested Jimenez in his car in nearby Frost Proof,  Florida. When they searched his car, the police discovered six foil-wrapped  bricks of marijuana, a handgun and ammunition. Jimenez was released on bond  shortly after his arrest. The Sheriff's Office then applied for a search  warrant, and the Highlands County Circuit Court authorized the search for  evidence of marijuana and methamphetamine possession at the 902 West Prairie  Street residence. When the agents and police executed the search warrant on May  29, 1995, both Jimenez and Sims were present, and Jimenez drew a gun from under  a mattress. The police safely disarmed Jimenez and searched the house. As a  result of that search, the agents seized a zippered "drug ledger" containing  records of methamphetamine sales, $5,677 in cash, several firearms, $14,500 in  uncashed payroll and travelers' checks and a small amount of marijuana.


4
A little less than a year later, a federal grand jury indicted Jimenez and seven  others for knowingly and intentionally conspiring to possess with intent to  distribute methamphetamine in violation of 21 U.S.C.  846, for money laundering  in violation of 18 U.S.C.  1956(a)(1)(B)(i) and  1956(h), and for knowingly  and intentionally using a telephone in facilitation of a felony in violation of  21 U.S.C.  843(b). Jimenez filed a motion to suppress evidence discovered at  his home on May 29, 1995, alleging that the search warrant affidavit was  defective and did not demonstrate probable cause, a motion to suppress wiretap  evidence and a motion to suppress physical evidence alleging a violation of the  "knock and announce" rule. After conducting hearings, the federal magistrate  judge recommended that the three motions be denied. The district court adopted  the magistrate judge's report and recommendations and denied Jimenez's pretrial  motions.


5
At trial, the government introduced about 33 of the recorded telephone  conversations into evidence. In two of the conversations, Sims made explicit  references to Jimenez's physically abusing her. Other conversations contained  coded references to marijuana and methamphetamine transactions, and both  investigating officers and individuals who had conducted drug transactions with  Jimenez and Sims explained the meanings of the various code words. One of these  witnesses, Roger Fortner, testified extensively about drug transactions with  Sims's son, Wayne Elder, and his own direct dealings with Jimenez and Sims. Lucy  Hodge Parker testified that she bought methamphetamine from Sims and resold it  for a profit, but only after Jimenez gave Sims the initial permission to sell.  Joseph Parker testified that he was asked to follow Sims (as a guard) when she  would deliver methamphetamine to customers, which she could only do after  Jimenez gave her permission. The government introduced evidence of Jimenez's  arrest for marijuana and firearm possession on May 27, 1995. It also introduced  the physical evidence seized during the search of 902 West Prairie  Street-including the "drug ledger" that contained detailed information about  methamphetamine transactions and was used to keep track of amounts owed by  various buyers. The government explained that Jimenez had drawn a gun on the  police when they entered to search the house.


6
The jury found Jimenez guilty of the methamphetamine conspiracy on March 2,  1998, and on July 22, the district court conducted a sentencing hearing. The  probation officer determined that Jimenez distributed approximately 8.8 pounds  of methamphetamine during the course of the conspiracy, and, in the Presentence  Investigation Report, assigned a base offense level of 34 under the Sentencing  Guidelines. The probation officer recommended a two-level increase under  Guidelines  2D1.1(b)(1) because firearms had been seized from Jimenez's car and  house. The probation officer also recommended a four-level increase under   3B1.1(a) for Jimenez's supervisory role in the extensive operation. At  sentencing, Jimenez disputed his role in the enterprise, claiming that he was  merely a partner of Sims and had no control over the resale activities of the  people to whom they sold methamphetamine. The district court approved the  firearm enhancement and found that Jimenez had performed some supervision,  adjusting his offense level by two under  3B1.1(c)-instead of four under   3B1.1(a)-for his supervision of Sims. The district court thus assigned a total  offense level of 38, and it sentenced Jimenez to 262 months imprisonment.  Jimenez appeals.

II. Discussion

7
On appeal, Jimenez raises three issues: (1) Did the district court err by  denying his motion to suppress the evidence seized during the search of the West  Prairie Street residence on May 29, 1995? (2) Did the district court abuse its  discretion by not excluding evidence of Jimenez's uncharged marijuana and  firearm possession and by not excluding evidence of his physical abuse of Sims?  And (3) did the district court err by applying the two-level enhancement under   3B1.1(c) of the Sentencing Guidelines. We address, and reject, each of these  claims in turn.

A. The Search Warrant

8
We review the district court's denial of Jimenez's motion to suppress evidence  under a mixed standard of review. See United States v. Gil, 204 F.3d 1347, 1350  (11th Cir.2000). We review the district court's findings of fact under the  clearly erroneous standard and the district court's application of law to those  facts de novo. See id. Jimenez first argues that the application for the warrant  was fatally deficient because it failed to establish the necessary nexus between  him and the residence to be searched. He apparently concedes that the  application's description of the place to be searched was sufficient to describe  the house located at 902 West Prairie Street in Avon Park, Florida, but he  vociferously argues that "there is a complete absence of any facts to support a  finding that the residence where Simms and Jimenez live and supposedly conduct  their drug business is in fact the house described in the Application." Br. at  25 (emphasis in original).


9
While it is true that a warrant affidavit must show that there is a fair  probability that contraband or evidence of a crime will be found at the  particular place to be searched, see Illinois v. Gates, 462 U.S. 213, 238, 103  S.Ct. 2317, 76 L.Ed.2d 527 (1983), Jimenez overstates his case by claiming that  there are no facts here establishing the necessary nexus. The affidavit usually  refers to the place to be searched as "their residence"-referring to Jimenez and  Sims-but it does not, as Jimenez points out, provide facts that show that  Jimenez and Sims lived there. Although the affidavit never does demonstrate that  Jimenez lives in that house, it didn't have to because there is one statement in  the affidavit that clearly establishes the nexus between 902 West Prairie Street  and evidence of a crime (regardless whether Jimenez actually lived there): "The  information indicates that Jimenez has secreted large sums of currency in the  residence and the currency is derived from the distribution of methamphetamine  and cannabis." It is clear to us that "the residence" refers to the house  described in the warrant application, which, as we have noted, Jimenez has  conceded is 902 West Prairie Street. We find that the affidavit shows the  required nexus-that there was a fair probability that contraband or evidence of  a crime would be found there-by demonstrating the link between Jimenez's illegal  activity and the house.


10
Jimenez next argues that the affidavit in support of the application contains  "only the Affiant's conclusions as to the evidence derived from the wiretap" and  fails "to provide any underlying facts " from which a probable cause  determination could have been made by the issuing judge. Br. at 18 (emphasis in  original). The paragraph Jimenez complains about states, in full:


11
During the past eighteen days your Affiant received information from a Title    III Wire intercept. The information obtained indicates that Evelyn Sims and    Alberto Jimenez are involved in the transportation, distribution, and sales of    Methamphetamine and Cannabis on a large scale. The information indicates that    Sims and Jimenez conduct the methamphetamine and cannabis transactions at    their residence and also deliver the methamphetamine and cannabis to their    customers on a continual basis. The information indicates that Sims and    Jimenez keep records, logs, and ledgers detailing the transactions along with    debts owed them for methamphetamine and cannabis by their customers at their    residence. The information indicates that Jimenez has secreted large sums of    currency in the residence and that the currency is derived from the    distribution of methamphetamine and cannabis. The information provided    indicates that Sims and Jimenez have taken stolen property, specifically    firearms as payment for methamphetamine and cannabis. On 05-27-94 Your Affiant    received information from the reliable source that Jimenez was en route to the    Frostproof area to pick-up narcotics and return to Highlands County with them.    The information resulted in a Carrol search of Jimenez's vehicle when he    returned to Highlands county and the seizure of six pounds of Cannabis and the    arrest of Jimenez, who has since bonded out of jail. During the Carrol Search    of the vehicle a loaded 9mm semi-automatic pistol was located with the    narcotics. Your Affiant noted that the six pounds of Cannabis were cut into    one pound blocks and was comprised of tightly compressed "bricks" which    appeared to have been part of a larger shipment.


12
R1:184 (attachment). Based on this paragraph, the task for the Highland County  Circuit Court judge was "simply to make a practical, common sense decision  whether, given all the circumstances set forth in the affidavit before him,  including the 'veracity' and the 'basis of knowledge' of persons supplying  hearsay information, there is a fair probability that contraband or evidence of  a crime will be found in a particular place." Gates, 462 U.S. at 238, 103 S.Ct.  2317. The circuit judge found that the affidavit established probable cause, and  although we review that determination de novo, we must "take care both to review  findings of historical fact only for clear error and to give due weight to  inferences drawn from those facts by resident judges and local law enforcement  officers." Ornelas v. United States, 517 U.S. 690, 699, 116 S.Ct. 1657, 134  L.Ed.2d 911 (1996).


13
In his argument that the affidavit failed to establish probable cause, Jimenez  analogizes the statements in the affidavit to the following: "I have information  which indicates that the defendant is a drug dealer and has drugs in his house,  and therefore there is probable cause to search." Br. at 23. He also likens it  to the affidavits found insufficient in Aguilar v. Texas, 378 U.S. 108, 109, 84  S.Ct. 1509, 12 L.Ed.2d 723 (1964) ("[a]ffiants have received reliable  information from a credible person and do believe that heroin" was being kept at  a particular house), overruled by Illinois v. Gates, 462 U.S. 213, 103 S.Ct.  2317, 76 L.Ed.2d 527 (1983). Thus, Jimenez concludes, the warrant affidavit is  too conclusory and too unsubstantiated to permit the circuit judge to make an  adequate probable cause determination.


14
The affidavit is not nearly as conclusory as Jimenez argues. A truly conclusory  affidavit would have gone all the way and actually stated that probable cause  exists, like the first supposedly analogous example Jimenez uses. This  affidavit, at worst, summarizes the evidence gained through the wiretap. While  it would perhaps have been preferable for the affidavit to have detailed some  particular phone conversations, the affidavit states that those phone conversations "indicate that" various drug activities were taking place; this is  an objective presentation of the information gained by the investigating  officers. Nor does the affidavit fail to specify the source of the information,  as in the Aguilar example: the affidavit clearly states that the wiretap was the  source of the information, and this circuit has recently noted that "[t]he fact  that a wiretap was the basis for gaining confidential information" lends  reassurance as to the veracity of the information. United States v. Glinton, 154  F.3d 1245, 1255 (11th Cir.1998). We believe, therefore, that the affidavit was  neither conclusory nor unsubstantiated and provided an adequate, though perhaps  not extensive, basis for the circuit court's determination that probable cause  existed.


15
Jimenez's final argument on this point is that the affidavit's reference to his  arrest on "5-27-94" was "stale information" and could not provide probable  cause. Although Jimenez was actually arrested on May 27, 1995, the government  concedes that we must analyze the arrest's contribution to probable cause as if  Jimenez had been arrested, as misstated in the affidavit, a year earlier in May  of 1994. We can dispense with this argument easily because, even assuming that  it was stale, "such information is not fatal where the government's affidavit  updates, substantiates, or corroborates the stale material." United States v.  Magluta, 198 F.3d 1265, 1272 (11th Cir.1999) (quotation omitted). See also  United States v. Green, 40 F.3d 1167, 1172 (11th Cir.1994); United States v.  Harris, 20 F.3d 445, 450 (11th Cir., 1994). Here, the affidavit certainly  updated and corroborated Jimenez's involvement with drugs based on information  garnered from the seventeen days of wiretap evidence.


16
In sum, given the statement in the affidavit about Jimenez's past drug arrest,  corroborated by the summary of the recent information obtained from the wiretap,  there was a fair probability that Jimenez was involved with illegal activity and  that evidence of that activity would be found at the house described in the  warrant. Accordingly, the search warrant was supported by probable cause, and  the district court properly denied Jimenez's motions to suppress.1

B. Admitted Evidence

17
We review the district court's ruling on admission of evidence for abuse of  discretion. See United States v. Maragh, 174 F.3d 1202, 1204 (11th Cir.1999).  Jimenez first challenges the district court's admission of the evidence of  Jimenez's involvement with marijuana and firearms. He argues that both should  have been excluded under the Federal Rules of Evidence because they were  irrelevant to his prosecution for offenses relating to methamphetamine, and he  further postulates that the only purpose this evidence could serve was to make  the jury think he had a propensity for dealing drugs. This evidence, he  continues, citing to Old Chief v. United States, 519 U.S. 172, 117 S.Ct. 644,  650, 136 L.Ed.2d 574 (1997), was prejudicial because it invited the jury to  generalize his earlier bad acts into bad character traits, improperly increasing  the odds that he committed the methamphetamine crime charged.


18
The marijuana and firearm possession is evidence of uncharged criminal  activities, which is generally considered inadmissible extrinsic evidence under  Fed. R. Evid. 404(b). However, such evidence is admissible if it is "(1) an  uncharged offense which arose out of the same transaction or series of  transactions as the charged offense, (2) necessary to complete the story of the  crime, or (3) inextricably intertwined with the evidence regarding the charged  offense." United States v. McLean, 138 F.3d 1398, 1403 (11th Cir.1998) (quoting  United States v. Ramsdale, 61 F.3d 825, 829 (11th Cir.1995)). Marijuana evidence  is not necessarily irrelevant to proof of methamphetamine distribution.2 The  marijuana evidence may not tend directly to prove Jimenez's distribution of  methamphetamine, but it arose as part of the methamphetamine conspiracy, and it  corroborates the government's evidence that referenced both methamphetamine and  marijuana. For example, the government introduced taped telephone conversations  containing references to both "cupcakes with white icing" and "cupcakes with  green icing," explaining that "white icing" referred to methamphetamine and  "green icing" referred to marijuana. Evidence that Jimenez was involved with  marijuana supports the government's proposed meanings of these code words and,  therefore, indirectly supports the government's claim that Jimenez was guilty of  the charged methamphetamine offense. The fact that Jimenez drew a gun on the  police when they searched his house does, as the government argues, lend support  to the government's claim that he was involved in a drug conspiracy that  required him to arm himself. Although this may not be the most obvious case for  admissibility of this evidence, we cannot say that the admission of the  marijuana or firearm evidence was an abuse of discretion.3


19
Jimenez also challenges the admission of evidence of his physical abuse of Sims.  The district court admitted and the government played tapes of two conversations  made on May 27, 1995. On these tapes, the jury heard Sims say, in an  understandably agitated state, "He jumped on me again and beat me.... He hit me  in my stomach, too! ... He beat the hell out of me ... with his fists." The  government justified playing these portions of the tapes by claiming that they  were "inextricably intertwined" with comments Sims made regarding Jimenez's  ongoing participation in the drug conspiracy. In United States v. Hands, 184  F.3d 1322 (11th Cir.1999), we explained that "[s]ome types of extrinsic acts are  particularly likely to incite a jury to an irrational decision.... [F]ew would  doubt that violent spousal abuse falls into this category,"id. at 1328  (quotation omitted), and we find it hard to believe that the government could  not have successfully redacted the abuse-related comments from these taped  conversations. We need not, however, actually decide whether the abuse  references were inextricably intertwined with other government evidence or were  erroneously admitted because "[a]n erroneous evidentiary ruling will result in  reversal only if the resulting error was not harmless." Id. at 1329. Here, there  was much properly-admitted evidence against Jimenez, and we are convinced that  any possible error " 'had no substantial influence on the outcome and sufficient  evidence uninfected by error supports the verdict.' " Id. (quoting United States  v. Fortenberry, 971 F.2d 717, 722 (11th Cir.1992)).

C. Sentencing

20
Lastly, Jimenez argues that the district court improperly imposed a two-level  enhancement for being a supervisor of the conspiracy under  3B1.1(c) of the  Sentencing Guidelines. Under that section, "[i]f the defendant was an organizer,  leader, manager, or supervisor in any criminal activity, other than described in  (a) or (b), increase [the defendant's offense level] by 2 levels." USSG   3B1.1(c).4 We will reverse the district court's determination of Jimenez's role  in the offense only if that determination was clearly erroneous. See United  States v. De Varon, 175 F.3d 930, 938 (11th Cir.1999).


21
Although Jimenez correctly notes that being a drug supplier does not  automatically make him a "supervisor" under the Guidelines, see United States v.  Yates, 990 F.2d 1179, 1182 (11th Cir.1993), the assertion of control or  influence over only one individual is enough to support a  3B1.1(c)  enhancement. See United States v. Glover, 179 F.3d 1300, 1302 (11th Cir.1999).  Two witnesses testified that Sims had to consult with Jimenez before agreeing to  sell drugs, and some of the taped conversations also indicated that Sims would  consult with Jimenez (who could be heard in the background) when discussing drug  transactions on the telephone. Given this evidence, we cannot say that it was  clear error for the district court to conclude that Jimenez had asserted control  or influence over Sims during the course of the conspiracy. Thus, Jimenez's  argument fails.

III.Conclusion

22
For the foregoing reasons, we reject Jimenez's claims on appeal and AFFIRM the  judgment of the district court.



NOTES:


*
 Honorable Richard D. Cudahy, U.S. Circuit Judge for the Seventh Circuit, sitting  by designation.


1
 Because we hold that probable cause existed to support the warrant, we do not  address the "good faith" exception to the exclusionary rule announced in United  States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984). See United  States v. Foree, 43 F.3d 1572, 1577 n. 7 (11th Cir.1995).


2
 We will not explore here whether, and to what extent, for purposes of admission  of evidence under Fed.R.Evid. 404, offenses involving one controlled substance  are crimes "other" than the same offense involving another controlled substance.  Cf. Horton v. United States, No. 99-3481, citation pending (7th Cir.2000);  United States v. Edwards, 105 F.3d 1179, 1180-81 (7th Cir.1997) (holding types  of drug that formed the object of a conspiracy is only a sentencing factor).  This possible issue has not been raised as such by the parties.


3
 In any event, even if we were to assume that this evidence was improperly  admitted by the district court, there was plenty of properly admitted evidence  that supports Jimenez's conviction. We would therefore find the admission of the  marijuana and firearm evidence harmless. See United States v. Hands, 184 F.3d  1322, 1329 (11th Cir.1999).


4
 Sections 3B1.1(a) and (b) both pertain to the organization or supervision of an  enterprise with five or more participants. Section 3B1.1(c) has no such  restriction on the number of participants supervised.